Affirmed and Memorandum Opinion filed January 27, 2005








Affirmed and Memorandum Opinion filed January 27,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00594-CR
____________
 
SEAN PATRICK LUCAS,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
23rd District Court
Brazoria
County, Texas
Trial Court Cause No.
45,288
 

 
M E M O R A N D U M   O
P I N I O N
After a jury trial, appellant was convicted of the offense of
possession of a controlled substance weighing more than one gram but less than
four grams.  The trial court sentenced
appellant to confinement for nine years in the Institutional Division of the
Texas Department of Criminal Justice. 
Appellant filed a written notice of appeal.  




Appellant=s appointed counsel filed a brief in which she concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S. Ct. 1396 (1967), presenting a professional evaluation of the
record demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and he received a copy of the
record.  He did not file a pro se response.  
We agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible
error in the record.  A discussion of the
brief would add nothing to the jurisprudence of the State.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 27, 2005.
Panel consists of Justices Yates,
Edelman, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).